Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00124-CV

              CHRISTUS SANTA ROSA HEALTH CARE CORPORATION,
                                 Appellant

                                                 v.

                Jennifer Marie BOTELLO and Edmond M. Ybarra Individually
                 and as Next Friends of Yzabella Marie Ybarra, a Minor Child,
                                          Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-18783
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        We WITHDRAW our opinion and judgment dated September 18, 2013, and issue this
opinion and judgment in their place. In accordance with this court’s opinion of this date, the trial
court’s order of February 6, 2013, is REVERSED and judgment is RENDERED dismissing
appellees’ health care liability claims against appellant with prejudice.

       It is ORDERED that appellant recover its costs of appeal from appellees.

       SIGNED November 13, 2013.


                                                  _____________________________
                                                  Sandee Bryan Marion, Justice